CHRISTIAN, J.
The offense is murder; the punishment confinement in the penitentiary for three years.
The record fails to show that notice of appeal was given. Without proper notice of appeal this court is without jurisdiction. Article 827, Code Cr. Proc. 1925; Hollifield v. State (Tex. Cr. App.) 10 S.W.(2d) 101; Sandoval v. State, 106 Tex. Cr. R. 468, 293 S. W. 168; Rose v. State, 104 Tex. Cr. R. 606, 286 S. W. 230; Davidson v. State, 104 Tex. Cr. R. 607, 285 S. W. 831.
The appeal is dismissed.
PER CURIAM. The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the court.